Citation Nr: 1011531	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  03-36 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an evaluation in excess of 30 percent for 
paralysis of the left upper plexus, C5-C6.

3. Entitlement to a compensable evaluation for fracture of 
the left scapula.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy 
from January 1958 to May 1961.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Waco, Texas, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  These issues were 
previously before the Board in September 2005 and February 
2007, when they were remanded for further development.

Following that development, the Board in February 2009 issued 
a decision denying entitlement to the benefits sought.  The 
Veteran appealed these denials to the United States Court of 
Appeals for Veterans Claims (Court), which in January 2010, 
based upon a Joint Motion, vacated the Board's decision and 
remanded the matters back to the Board for further action.

Also in the February 2009 decision, the Board remanded the 
issue of service connection for a left hand disability, to 
include an index finger disability, to the RO, via the 
Appeals Management Center (AMC), in Washington, DC.  The 
Court left this action undisturbed.  In a November 2009 
rating decision, the AMC awarded service connection for a 
left hand disability; this represents a full grant of the 
benefit sought on appeal.  There is no remaining question 
before the Board with regard to the left hand disability.  
However, in assigning an evaluation for the newly service 
connected disability, the AMC combined the left hand with the 
paralysis of the left upper plexus, C5-C6, and assigned a 30 
percent evaluation under Code 8513 for both disabilities 
together, as they both affect the radicular group.  This 
replaced the 20 percent evaluation for paralysis of the left 
upper plexus, C5-C6, currently on appeal.  The issue above 
has therefore been recharacterized to reflect the currently 
assigned evaluation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Remand is required to comply with VA's duty to assist the 
Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, at the time of the February 
2009 Board decision, the Veteran had identified outstanding 
VA treatment records from the VA medical center (VAMC) in 
Dallas, Texas.  The record upon which the Board based its 
decision included only records through June 2003, even though 
the Veteran and his treating doctors had indicated that he 
was treated and evaluated after that.

Once a Veteran provides information sufficient for VA to 
identify and locate relevant records in the custody of a 
Federal agency, the duty to assist requires VA to make as 
many attempts as is required to obtain those records.  
Efforts may stop only when it can be determined that the 
sought records do not in fact exist, or that further efforts 
would be futile.  Generally, some certification from the 
custodian of records is required before records may be 
declared unavailable.  38 C.F.R. § 3.159(c)(2).  

On remand, complete VA treatment records from VAMC Dallas, 
from June 2003 forward, must be obtained and considered.

Further, a review of the claims folder reveals that the 
Veteran was last examined with respect to his left scapula 
fracture in June 2007.  To ensure that the record contains 
current findings sufficient for rating purposes, a new 
examination should be provided on remand.  No updated 
examination is required with respect to the paralysis of the 
left upper plexus, C5-C6, as an examination was conducted in 
March 2009.



Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records 
from the VA medical center in Dallas, 
Texas, from June 2003 to the present, as 
well as complete records from any other VA 
facility identified by the Veteran or in 
the record.

2.  Schedule the Veteran for a VA Joints 
examination.  The claims folder must be 
reviewed in conjunction with the 
examination.  The examiner should identify 
all current disabilities of the left 
scapula and shoulder, and should fully 
describe any impairment caused by such.  
The examiner should specifically comment 
on whether previously diagnosed left 
shoulder impingement syndrome is related 
to the scapula fracture.

3.  Review the claims file to ensure that 
all the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Readjudicate the 
claims on appeal.  If any of the benefits 
sought remain denied, issue an SSOC and 
provide the appellant and his 
representative an appropriate period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


